COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Humphreys
Argued at Chesapeake, Virginia


JERMAINE S. DOSS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1319-00-1                  JUDGE RICHARD S. BRAY
                                              OCTOBER 16, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Everett A. Martin, Jr., Judge

          James O. Broccoletti (Zoby & Broccoletti, on
          brief), for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Jermaine S. Doss (defendant) was convicted by a jury of

first-degree murder, burglary, conspiracy, and related firearm

offenses, violations of Code §§ 18.2-32, -90, -22 and -53.1,

respectively.   On appeal, he contends the trial court erroneously

admitted into evidence certain telephone records and related

testimony and hearsay statements of the victim.   Finding no error,

we affirm the convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.   In accordance with well established


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
principles, we consider the evidence in the light most favorable

to the Commonwealth.   See Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).

                                   I.

     On March 23, 1998, defendant hired Nathaniel McGee to kill

James M. Webb (the victim), furnished McGee with the murder weapon

and drove him to the victim's home.     Following defendant's

directions, McGee entered the house and shot and killed the

victim.   McGee later confessed his crime to police and detailed

defendant's complicity.

     Subsequently indicted for murder, burglary, conspiracy and

related firearm offenses, defendant retained an attorney, Mr.

Shelton, to represent him.    In preparation for trial, the

Commonwealth issued subpoenas duces tecum to two telephone

companies, Primeco Personal Communications (Primeco) and Alltel

Communications (Alltel), for certain phone records.    Upon receipt,

such records were filed in the clerk's office of the trial court

pursuant to Rule 3A:12(b).    However, prior to trial, the

Commonwealth "nolle prossed" the indictments.

     On November 3, 1999, defendant was again indicted for the

subject offenses and, shortly thereafter, retained attorney

Curtis T. Brown as counsel.    On December 7, 1999, pursuant to

defendant's written motion, the trial court entered a discovery

order directing the Commonwealth to



                                - 2 -
          permit counsel for the defendant to inspect
          and copy or photograph designated books,
          papers, documents, tangible objects,
          buildings or places, or copies or portions
          thereof, that are within the possession,
          custody or control of the Commonwealth upon
          a showing that items sought may be material
          to the preparation of the accused's defense
          and that the request is reasonable; . . . .

     At trial, the Commonwealth moved to introduce into evidence

the Primeco phone records received by subpoena incident to the

earlier prosecution.   Defendant objected, arguing that such

records had not been provided to his present attorney, Mr. Brown,

pursuant to the discovery order.   In response, the Commonwealth

contended the records were not embraced by the order, had been

furnished to defendant's previous attorney, Mr. Shelton, and were

continuously available for inspection in the clerk's office.   The

court overruled the objection and admitted the Primeco records,

together with related testimony, into evidence.   Similarly,

numerous hearsay objections were unsuccessfully raised before the

trial court.

     Defendant was convicted by the jury, resulting in the instant

appeal.

                                II.

     Defendant first contends the trial court erroneously admitted

the Primeco phone records and attendant testimony, arguing he had




                               - 3 -
no notice of the subpoena duces tecum as required by Rule 3A:12, 1

and the material was not provided to him in compliance with the

court's discovery order.

     "There is no constitutional right to discovery in a criminal

case . . . ."    Lowe v. Commonwealth, 218 Va. 670, 679, 239 S.E.2d
112, 118 (1977).    However, on December 7, 1999, the trial court

entered a discovery order pursuant to Rule 3A:11,2 granting

defendant limited discovery.    Nevertheless, "[w]hen a discovery

violation does not prejudice the substantial rights of a

defendant, a trial court does not err in admitting undisclosed

evidence."    Davis v. Commonwealth, 230 Va. 201, 204, 335 S.E.2d
1
         Rule 3A:12(b) states, in part:

             Upon notice to the adverse party and on
             affidavit by the party applying for the
             subpoena that the requested writings or
             objects are material to the proceedings and
             are in the possession of a person not a
             party to the action, the judge or the clerk
             may issue a subpoena duces tecum for the
             production of writings or objects described
             in the subpoena.
     2
         Rule 3A:11 states, in part:

             Upon written motion of an accused a court
             shall order the Commonwealth's attorney to
             permit the accused to inspect and copy or
             photograph designated books, papers,
             documents, tangible objects, buildings or
             places, or copies or portions thereof that
             are within the possession, custody, or
             control of the Commonwealth, upon a showing
             that the items sought may be material to the
             preparation of his defense and that the
             request is reasonable.


                                 - 4 -
375, 377-78 (1985).   Thus, assuming without deciding, the Primeco

phone records were within the scope of such discovery order and,

further, that requisite notice of the subpoena duces tecum was not

provided to trial counsel, reversal of the convictions is not

necessarily the appropriate remedy.

     The instant record discloses that the disputed evidence was

introduced through the Commonwealth's direct examination of Susan

Connolly, Primeco's custodian of the subpoenaed material, thereby

affording defendant the opportunity to cross-examine the witness

with respect to the documents, his personal phone records.

Defendant did not move the court to continue or recess the

proceedings to facilitate preparation for such examination or

otherwise accommodate his related defense.   "He sought only

suppression of the truth."   Lane v. Commonwealth, 20 Va. App. 592,

595, 459 S.E.2d 525, 526 (1995).   Under such circumstances,

admission of the evidence did not prejudice the defense, and

reversal is not the required remedy. 3



     3
       Defendant also contends the trial court erroneously
admitted the victim's Alltel phone records and related testimony.
However, by order entered on March 1, 2001, appellate review was
limited to "whether the trial court erred in admitting testimony
regarding telephone records pertaining to appellant's account with
Primeco, which appellant alleges violated the discovery order."
     Moreover, defendant did not object to the admission of
these records at trial, and Rule 5A:18 bars consideration of
this issue on appeal. See Rule 5A:18 ("No ruling of the trial
court . . . will be considered as a basis for reversal unless
the objection was stated together with the grounds therefor at
the time of the ruling . . . .").


                               - 5 -
                                  III.

     Defendant next contends that, through the testimony of Diane

Webb, John Blackowski, John Hackney, and Officer Edward Palovich,

the trial court impermissibly admitted hearsay statements of the

victim.   We disagree.

     "Hearsay is a statement, other than one made by the declarant

while testifying at trial, which is offered to prove the truth of

the matter asserted."    Clark v. Commonwealth, 14 Va. App. 1068,

1070, 421 S.E.2d 28, 30 (1992).    "Unless it is offered to show its

truth, an out-of-court statement is not subject to the rule

against hearsay and is admissible if relevant."     Church v.

Commonwealth, 230 Va. 208, 212, 335 S.E.2d 823, 825 (1985).         "The

admissibility of evidence is within the broad discretion of the

trial court, and a ruling will not be disturbed on appeal in the

absence of an abuse of discretion."      Blain v. Commonwealth, 7
Va. App. 10, 16, 371 S.E.2d 838, 842 (1988) (citation omitted).

     Guided by such principles, we examine the challenged

testimony seriatim.

                                   A.

     During trial, the prosecutor inquired of Diane Webb, the

victim's wife, "What did [the victim] tell you?" during her last

conversation with him.    Defendant objected, asserting the question

sought inadmissible hearsay.   In response, the Commonwealth

proffered that the witness would "describe [the victim's]

statement of a debt owed to him, that a debt was owed to him,"

                                - 6 -
evidence not to prove the debt but, rather, "as a statement of

[the victim's] attitude towards [the defendant] at that time."

The trial court overruled the objection, and the witness testified

that

            [she] was concerned about [the victim] and
            asked him what he was doing at the Norfolk
            City Jail. He went on to tell me about this
            money that was owed to him which it wasn't
            the first time I had heard it, but he went
            on to say that he went after his money. He
            went to a beauty shop and I guess threatened
            somebody or said something and he wound up
            in jail . . . .

       In Church, 230 Va. at 211-15, 335 S.E.2d at 825-27, the

Supreme Court of Virginia determined the statement of a

child/victim describing "sex" to her mother as "dirty, nasty and

it hurt," was not hearsay, reasoning "[t]he Commonwealth did not

offer the child's statement to prove" the truth of her

characterization of sex but, "[r]ather, . . . to show the

child's attitude toward sex, an attitude likely to have been

created by a traumatic experience. . . .    Thus, the . . .

statement was . . . admissible as circumstantial evidence

tending to establish the probability of a fact in issue."     Id. at

212, 335 S.E.2d at 825-26.

       Similarly, here, the disputed testimony was not offered to

prove defendant was indebted to the victim but, rather, to show a

relationship between defendant and the victim and the victim's

"attitude" toward defendant.   Because motive is "'relevant and

often most persuasive upon the question of the actor's intent,'"

                                - 7 -
the Commonwealth was entitled to develop such evidence.    Archie v.

Commonwealth, 14 Va. App. 684, 690, 420 S.E.2d 718, 722 (1992)

(quoting Epperly v. Commonwealth, 224 Va. 214, 232, 294 S.E.2d
882, 892-93 (1982)).

     Defendant further complains the trial court erroneously

permitted Ms. Webb to testify that "[the victim] told [her] . . .

he was probably going to lose his life over this money."   However,

defendant failed to raise a timely objection to such testimony,

precluding consideration of the issue on appeal.   Rule 5A:18;

Jacques v. Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631

(1991).

                                  B.

     Defendant next challenges the trial testimony of John

Blackowski.   Blackowski testified, over defendant's hearsay

objection, that he had

          called [the victim] to go to Wal-Mart and
          halfway there I went to his house. He drove
          halfway there. I asked him why are we going
          this way. Oh, I wanted to drive by that
          beauty salon. The guy there owes me money.
          And we proceeded to go to . . . Super
          K-Mart.

The court admonished the jury:    "Ladies and gentlemen, this is

not admissible to show that any debt did in fact exist, but to

show the decedent's feelings for the defendant."    Thus, once

again, the victim's statement was not offered to prove the truth

of the matter asserted, but only to establish his relationship and

attitude toward defendant.

                                 - 8 -
                                     C.

     At trial, John Hackney testified, over defendant's hearsay

objection, that he observed cocaine transactions between the

victim and defendant, "wasn't happy with the situation," and

that the victim "was angry" with defendant.       However, hearsay is

"primarily testimony which consists [of] a narration by one

person of matters told him by another," Williams v. Morris, 200
Va. 413, 417, 105 S.E.2d 829, 832 (1958), and Hackney simply

recalled his perceptions, without relating "matters told him by"

the victim.       See id.   Thus, the disputed testimony was not

hearsay.

                                     D.

     Defendant similarly objected to the admission of certain

testimony from Officer Palovich, and the record reflects the

following exchange:

           [PROSECUTOR]: In talking to [the victim]
           did he make statements about [defendant]?

           A.     Yes, he did.

              *       *       *      *      *      *      *

           Q. Did he indicate that there was some kind
           of problem or disagreement with [defendant]?

           [DEFENSE ATTORNEY]: Your Honor, once again
           now he's going to the details of it.

           THE COURT: Sustained. I think you are
           getting close to substance.

Thus, defendant's contention that the court erroneously allowed

"the testimony about [the victim's] statements to the officer[]


                                    - 9 -
about [the defendant]," is belied by the record.   Officer Palovich

was permitted to relate only that "statements" were made to him by

the victim "about" defendant, but was not allowed to recount the

substance of such remarks.

     We, therefore, find no reversible error or abuse of

discretion in the admission of evidence pertaining to either the

telephone records or the testimony in issue and, accordingly,

affirm the convictions.

                                                    Affirmed.




                              - 10 -